In a proceeding for a permanent stay of arbitration pursuant to CPLR 7503, petitioner appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Suffolk County (DeLuca, J.), dated July 23, 1984, as dismissed the proceeding.
Judgment affirmed, insofar as appealed from, with costs.
Petitioner has failed to establish that a hearing is necessary to determine whether Kevin Fitzgerald, the decedent, was hit by an insured vehicle on May 30, 1981. The record conclusively establishes that the vehicle which struck Fitzgerald was uninsured on the date of the accident (cf. Matter of MVAIC [Malone], 16 NY2d 1027). Mangano, J. P., Thompson, O’Con-nor and Weinstein, JJ., concur.